Grice, Justice.
After a general demurrer to a petition lias been sustained and the cause dismissed by the superior court, and that judgment is affirmed by the Supreme Court, without direction • or condition, the petition is not thereafter amendable. Central R. Co. v. Paterson, 87 Ga. 646 (13 S. E. 525) ; City of Rome v. Sudduth, 121 Ga. 420 (49 S. E. 300); McRae v. Sears, 183 Ga. 133 (187 S. E. 664). It makes no difference that the amendment is offered before the remittitur from the Supreme Court is made the judgment of the lower court. Kehr v. Floyd, 135 Ga. 424 (69 S. E. 550).

Judgment affirmed.


All the Justices concur.

Norman I. Miller, for plaintiffs.
W. H. Armistead, J. V. Patricio, and W. O. Wilson, for defendants.